Citation Nr: 0325638	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of memory due 
to undiagnosed illness.

2.  Entitlement to service connection for psoriasis of the 
hands and feet, claimed as a skin condition due to 
undiagnosed illness.

3.  Entitlement to service connection for androgenetic 
alopecia.

4.  Entitlement to an increased evaluation for oligoarticular 
arthralgia of the hands, wrists, and knees, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from November 1990 to April 1991, to 
include service in support of Operation Desert Shield/Storm 
from January to April 1991.  The veteran is a member of the 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  That law redefined the obligations of VA with 
respect to its duty to assist as well as enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Recently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the regulations that empowered the Board to both 
issue written notification of the VCAA to claimants and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the claimant or his or 
her representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Subsequent to development ordered by the Board in its May 
1999 Remand, the RO issued a rating decision addressing the 
issue of an increased evaluation for oligoarticular 
arthralgia of the hands, wrists, and knees.  However, the RO 
did not issue a supplemental statement of case noting all 
development attempted and addressing all the issues on 
appeal.   

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).   

2.  The RO should prepare a 
supplemental statement of the case (SSOC) 
addressing all development including that 
attempted and additional evidence received on 
the claims for entitlement to service 
connection for loss of memory due to 
undiagnosed illness, psoriasis of the hands 
and feet (claimed as skin condition), and 
androgenetic alopecia and entitlement to an 
increased evaluation for oligoarticular 
arthralgia of the hands, wrists, and knees.  
The SSOC should be sent to the veteran.  Also 
provide an appropriate period of time to 
respond.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.   The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



